DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 21-23 are objected to because of the following informalities:  Claim 1 is presented with incorrect claim text markings and Claims 21-23 are presented with incorrect status identifiers, according to 37 CFR § 1.121(c).  Claim 1 appeared with proposed amendments to the body of the claim, in a proposed amendment included in an after final response, filed 14 December 2021.  The amendment was not entered, as noted in Advisory Action, dated 7 January 2022.  Claim 1 is treated as being amended by the changes set forth in the proposed amendment, followed by the changes set forth in the claim set filed 10 January 2022.     Claims 21-23 appear in a proposed amendment included in an after final response, filed 14 December 2021, correctly indicated as (New).  The amendment was not entered, as noted in Advisory Action, dated 7 January 2022.  Claims 21-23 are treated as being new claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 3-8, 12, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foley, U.S. Patent No. 7,686,705.  As to Claim 1, Foley teaches a weighted golf club assembly comprising a central shaft (14) and a weight management system consisting of a plurality of plugs (18), Col. 5, ln. 13-15 and ln. 35-37.  The shaft may comprise a plurality of holes (28), Col. 9, ln. 54-56, and each of the holes in the plurality of holes may be configured to receive only one plug from the plurality of plugs, Col. 2, ln. 23-24.  The plug can be removably inserted in the hole, Col. 5, ln. 39-47, noting weights secured in holes by bolts, which are inherently removable.  Foley teaches that the plurality of plugs may include a set of weighted metal plugs, Col. 5, ln. 57-64, and a set of non-weighted plugs, Col. 5, ln.. 57-63, noting weight values below the named range.  It follows that each non-weighted plug in the set of non-weighted plugs may weigh less than each weighted metal plug in the set of weighted metal plugs.  Foley teaches that a weight may be disposed in a lower position or in a higher position, Col. 9, ln. 41-45, noting that placement of a weight in varied positions along the shaft would necessarily customize the shaft center of gravity.  As to Claim 3, Foley teaches that each weighted plug in the set of weighted metal plugs may be comprised of a high density material, Col. 5, ln. 59-66.  As to Claim 5, Foley teaches that a relatively smaller weight (0.5 oz), may be removably inserted into an upper hole or a lower hole and likewise, a relatively larger weight (1.5 oz) may also be removably inserted into an upper hole or a lower hole, see Table 3.  It follows that more than one weighted plug is capable of being inserted into the plurality of holes.  As to Claim 12, Foley teaches that each of three different size weights may be inserted into each of the three holes.  It follows that the central shaft and plurality of plugs is capable of use in a manner wherein each of the plurality of holes is filled with a plug selected from a group consisting of a weighted plug and a non-weighted plug.  As to Claim 21, Foley teaches that each hole in the plurality of holes may be spaced longitudinally from an adjacent hole in the plurality of holes, Col. 10, ln. 1-3.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley.  Foley substantially shows the claimed limitations, as discussed above.  As to Claim 4, Foley teaches that each weighted plug, in the set of weighted metal plugs may be comprised of stainless steel, tungsten, or lead, Col. 5, ln. 63-67, as well as other metals.  Foley, discloses the claimed In re Leshin, 125 USPQ 416 (CCPA 1960).   As to Claim 6, Foley teaches that the holes (28) may be aligned along a line generally parallel to an axis of the shaft, see Figure 11, suggesting that the holes are located in a first plane of the golf club shaft.  Foley, discloses the claimed invention, except for specifically indicating that the holes are located on a first plane of the shaft.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the holes on a first plane of the shaft, since it has been held that rearranging the parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).  
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley, in view of Bae et al, U.S. Patent No. 5,897,440.  Foley substantially shows the claimed limitations as discussed above.   As to Claim 7, Foley is silent as to holes located on a second plane of the golf club shaft.  Bae teaches a golf club shaft comprising a plurality of holes (38) configured to removably receive weighted plugs (22), Col. 3, ln. 26-34 and see Claim 1.  Bae teaches the plurality of holes may be located along a line generally parallel with an axis of the shaft and also along a second line offset by an angle from the first line and generally parallel with the axis of the shaft, see Figure 4, suggesting holes on a second plane angularly offset from a first plane also having holes located thereon.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Foley with holes located on a second line angularly offset from a line on which additional holes are located, as taught by Bae, to provide Foley with a known In re Japikse, supra.  As to Claim 8, Bae teaches that the plurality of holes may exist in a plurality of rows along the central shaft, see Figure 4.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the plurality of holes in rows, as taught by Bae, to provide Foley with a known substitute arrangement for the plurality of holes.  As to Claim 22, Bae teaches that a hole may extend through the shaft entirely, see Figure 5.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Foley with a hole extending through the shaft entirely, as taught by Bae, to provide Foley with a known substitute arrangement for a hole configured to receive a weighted plug.  Foley, as modified, discloses the claimed invention except for indicating that each hole may extend through the shaft entirely.  It would have been obvious to one of ordinary skill in the art at the effective filing date to duplicate the arrangement of a hole extending through the shaft entirely as to each hole, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  As to Claim 23, Bae teaches that a plurality of holes may be shaped so as to have a diameter of a size, see Figure 4.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Foley with a plurality of holes shaped so as to have a diameter of a size, as taught by Bae, to provide Foley with a known In re Rose, 105 USPQ 237 (CCPA 1955).  






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 12, 21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, and 7-9 of U.S. Patent No. 10,661,133 in view of Foley U.S. Patent No. 7,686,705. Claims 1 and 9 of the patent disclose the limitations of Claim 1, except for specifically indicating that non-weighted plugs weigh less than weighted metal plugs.  Foley teaches a plurality of plugs comprising weighted metal plugs (weights) having weight values in a graduated range from 0.5 to 4 oz and a plurality of non-weighted plugs having weight values below the disclosed range, Col. 5, ln. 57-63.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide non-weighted plugs each weighing In re Rose, supra. 
Response to Arguments
Applicant's arguments filed 10 January 2022 have been fully considered but they are not persuasive. In response to applicant’s argument that the amended language appearing in Claim 1 does not constitute new matter, the examiner maintains the position that Claim 1 encompasses matter within the claim scope that is not disclosed in the originally filed specification.  As discussed above, Claim 1 includes a configuration wherein a hole is configured to receive only one plug from the plurality of plugs, encompassing a configuration wherein a hole is dimensioned to receive a plug having complementary dimensions but to not receive other plugs having differing dimensions not complementary to the dimensions of the hole.  The specification discloses a configuration wherein a hole is configured to receive one plug at a time. 

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        14 January 2022